El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
El jurado halló que Custodio Eodríguez valiéndose de *858falsas simulaciones defraudó a Julio Gómez. La acusación decía en efecto que el acusado mostrando una lista falsa Ra-bia inducido a Gómez a entregar tres décimos del billete de lotería No. 33708 por la suma de tres dollars, cuando en realidad el citado billete Rabia sido premiado y valía $3.0,000 de suerte que Gómez hubiera tenido derecho a $3,000.
Uno de los errores alegados es que el acusado nunca mostró a Gómez lista alguna. El acusado se Ralló con Gómez y examinando un papel que tenía visiblemente en sus manos, le dijo a Gómez que <se había ganado $3. Gómez le contestó que creía en su palabra y en realidad nunca miró la lista. Cuando un hombre hace que crean que un papel que tiene en sus manos contiene cierta relación y en esa forma induce a otra persona a renunciar valiosos derechos, esto equivale a mostrar una lista, aunque la persona así defraudada mire o nó la lista.
Se alegó que la lista de sorteo de la lotería de Santo Domingo fué admitida como prueba erróneamente, ya que no fué debidamente identificada o certificada. La prueba de El Pueblo tendía a demostrar que el billete No. 13708 de cierta lotería había sido premiado con $10,000. De manera que si la lista admitida estaba o nó debidamente certificada o identificada, su admisión fué meramente evidencia acumulativa y sin importancia. Aunque el Fiscal sostiene que la lista fué debidamente identificada y certificada, su admisión a lo sumo fué un error no perjudicial.
El acusado presentó prueba tendente a demostrar que el billete No. 13708 no se dividía en décimos, sino en medios, y que otras personas lo habían ganado. Esta era una cuestión que tenía que resolver el jurado y no hallamos que dicho cuerpo actuó movido por parcialidad o prejuicio.
Otro de los errores alegados se refiere al hecho de que se permitió declarar a ciertos testigos que no aparecían al dorso de la acusación. En ausencia de abuso, no es error permitir la declaración de testigos adicionales. Esto lo he-mos resuelto repetidas veces y no hay nada en contrario *859en el caso de El Pueblo v. Arrocho, 33 D.P.R. 657, citado por el apelante.

No hallando error alguno, la sentencia apelada debe ser confirmada.